Citation Nr: 1233868	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  09-45 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to revision of a March 22, 2004, rating decision declining to reopen a claim of service connection for a back injury on the basis of clear and unmistakable error (CUE).

2.  Entitlement to an effective date prior to May 31, 2007, for the award of service connection for lumbar degenerative joint disease and degenerative disc disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Air Force from March 1956 to July 1966. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

The February 2008 decision granted service connection for a low back disability and assigned an initial 10 percent evaluation effective from May 31, 2007.  The Veteran has timely perfected his appeal with regard to this issue.

The October 2009 decision found that there was no CUE in either December 1966 or March 2004 rating decisions denying service connection for a low back disability.  The Veteran filed a Notice of Disagreement (NOD) with this decision in November 2009, placing the matter in appellate status.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has alleged that VA committed a clear and unmistakable error in a March 2004 rating decision declining to reopen the previously denied claim of service connection for a low back disability. 

The RO considered this issue in an October 2009 rating decision, and the Veteran filed an NOD with the adverse decision in November 2009.  No statement of the case has been issued in response to this disagreement.  When an NOD has been filed with regard to an issue, and a statement of the case (SOC) has not been issued, the appropriate Board action is to remand the issue to the agency of original jurisdiction for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  

The Veteran's effective date claim with regard to his low back disability is inextricably intertwined with his CUE claim.  In other words, if the Veteran's CUE claim is granted, the Veteran's earlier effective date claim for his low back award may be mooted.  See Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (where the facts underlying separate claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together); see also Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other). 

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should evaluate the evidence of record, and after undertaking any other development it deems necessary, issue an SOC to the Veteran and his representative regarding his allegation of CUE in December 1966 and March 2004 rating decisions.  VA must specifically consider and discuss the application of 38 C.F.R. § 3.156(a) and (c) (2004) in the March 2004 decision.  The Veteran is advised that a timely substantive appeal will be necessary to perfect an appeal to the Board concerning this claim.  38 C.F.R. § 20.302(b).

2.  After undertaking any additional development which it deems to be necessary, the RO should then readjudicate the Veteran's claims on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran should be provided a supplemental statement of the case (SSOC) and given an appropriate opportunity to respond. Thereafter, the case should be returned to the Board for further consideration, if

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


